Title: From Alexander Hamilton to Colonel Timothy Pickering, [9 February 1781]
From: Hamilton, Alexander
To: Pickering, Timothy


[New Windsor, New York, February 9, 1781]
Dr Sir.
The bad condition of my horses and the scarcity of forage in Camp induced me to leave them at Saratoga to recruit against the Campaign. I am shortly to make a journey with the General to Rhode Island for which I shall want horses. I therefore request the favour of you to furnish me with a couple of the best Continental horses that can be found. One for myself—the other for my portmanteau. The last need only be strong. I wish the former if possible to be decent. I shall want them in three or four days. I am Dr Sir
Yr most Obed
A Hamilton
Feby. 9
